DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a nonaqueous electrolyte solution comprising an additive comprising the compound of Formula (1), specifically, Formula (2) where X is a sulfonyl group and R1 represents a methyl group [Cpd 1] in the reply filed on 5-17-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).          A nonaqueous electrolyte solution comprising an additive comprising the compound 1 where X is a sulfonyl group and R1 represents a methyl group has been found allowable.            Therefore an additive comprising 4-Tosyloxy-2-sulfolen or 
    PNG
    media_image1.png
    46
    482
    media_image1.png
    Greyscale
 was searched.
Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-17-2021.

Claim Rejections - 35 USC § 112
Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the bond -O-X-R1 bond to be at position (3), does not reasonably provide enablement for the bond -O-X-R1 bond to be at position (2) or (4) or (5).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling Q to be an optionally substituted alkenylene group comprising fluorine, does not reasonably provide enablement for any substituent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R1 to comprise optionally substituted groups comprising  fluorine, does not reasonably provide enablement for any substituent group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the halogen atom to comprise fluorine, does not reasonably provide enablement for any halogen atom.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.            Claims 1-2 and 4 are rejected because it is unclear how many of the carbon atoms each may be substituted with the halogen atom, specifically fluorine.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prochazka et al. "Sulfolanes. II. Hydroxy derivatives of Sulfolanes". 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is known.  Prochazka et al. teaches in the middle of page 1512, a compound, 4-acetoxy-2-sulfolen   
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
is known.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dridge et al. “Tetrahydrothiophene 1,1-dioxide derivatives”.            Dridge et al. teaches on page 2895, that 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is known.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727